                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                     Case No.18-cv-01691-VKD
                                                        Plaintiff,
                                   9
                                                                                            SECOND ORDER RE SHOW CAUSE
                                                 v.                                         HEARING
                                  10

                                  11     H.M. WINCHESTER PROPERTIES, LLC,
                                         et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On October 2, 2018, the Court was informed that this case had settled. Dkt. No. 30. The

                                  15   Court issued an Order to Show Cause, setting the show cause hearing for November 27, 2018 and

                                  16   ordering the parties to file a response by November 20, 2018. Dkt. No. 31. The parties filed a

                                  17   response on November 19, 2018, indicating that they had finalized their settlement and anticipated

                                  18   filing a dismissal within 60 days. Dkt. No. 33. Based on the parties’ representations, the Court

                                  19   continued the show cause hearing to January 29, 2019, requiring either a stipulated dismissal by

                                  20   January 18, 2019 or a show cause response by January 22, 2019. Dkt. No. 34.

                                  21          On January 18, 2019, the parties filed a joint show cause response asking for yet another

                                  22   60-day extension, despite representing that there was only a “slight delay with regard to redrafting

                                  23   settlement documents.” Dkt. No. 37. The Court finds that the parties have not shown good cause

                                  24   for a further 60-day extension.

                                  25          The parties shall file a stipulated dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(ii) by

                                  26   February 21, 2019. The show cause hearing set for January 29, 2019 is CONTINUED to

                                  27   February 26, 2019, 10:00 a.m. The parties shall file a statement in response to this Second Order

                                  28   re Show Cause Hearing no later than February 22, 2019 advising as to (1) the status of the
                                   1   activities of the parties in finalizing settlement; and (2) how much additional time, if any, is

                                   2   requested to finalize the settlement and file the dismissal. If a dismissal is filed as ordered, the

                                   3   Order to Show Cause hearing will be automatically vacated and the parties need not file a

                                   4   statement in response to this Order.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 22, 2019

                                   7

                                   8
                                                                                                      VIRGINIA K. DEMARCHI
                                   9                                                                  United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
